Exhibit 10.82
ENVIRONMENTAL RESERVE ACCOUNT AGREEMENT
     THIS ENVIRONMENTAL RESERVE ACCOUNT AGREEMENT (this “Agreement”), dated as
of December 7, 2010, is made by and among SMITH & WESSON HOLDING CORPORATION
(the “Borrower Representative”), a Nevada corporation, SMITH & WESSON CORP., a
Delaware corporation, THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire
corporation, THOMPSON CENTER HOLDING CORPORATION, a Delaware corporation,
UNIVERSAL SAFETY RESPONSE, INC., a Delaware corporation, FOX RIDGE OUTFITTERS,
INC., a New Hampshire corporation, K.W. THOMPSON TOOL COMPANY, INC., a New
Hampshire corporation, O.L. DEVELOPMENT, INC., a New Hampshire corporation, BEAR
LAKE HOLDINGS, INC., a Delaware corporation, and SMITH & WESSON DISTRIBUTING,
INC., a Delaware corporation (collectively, the “Borrowers”) and TD BANK, N.A.,
in its capacity as administrative agent for the Lenders referenced below (in
such capacity, and together with any successor administrative agent, the
“Administrative Agent”). Any references herein to the “Parties” shall mean the
Borrowers and the Administrative Agent.
BACKGROUND
     WHEREAS, the Borrowers are entering into an Amended and Restated Credit
Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
with the Administrative Agent and the lenders from time to time party thereto
(“Lenders”), pursuant to which the Lenders have agreed, subject to the terms and
conditions set forth therein, to make certain loans and other financial
accommodations (collectively, the Loans”) to the Borrowers;
     WHEREAS, certain of the Borrowers are the owners of the real properties
described in Exhibit A (collectively, the “Owned Properties”). Pursuant to the
terms of the Credit Agreement and the other Loan Documents, and in consideration
of the Lenders making the Loans to the Borrowers, each such Borrower has granted
a first mortgage, collateral assignment of leases and rents, security agreement
and fixture filing in favor of the Administrative Agent which encumber the Owned
Properties;
     WHEREAS, the Borrowers and the Administrative Agent have entered into an
Amended and Restated Hazardous Materials Indemnity Agreement of even date
herewith (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Hazardous Materials Indemnity Agreement”),
pursuant to which the Borrowers have jointly and severally agreed to, among
other things, provide certain indemnification to the Administrative Agent and
the Secured Parties (as defined in the Credit Agreement) and to perform, now and
in the future, investigation, assessment and remediation of environmental
contamination on the Premises (as defined in the Hazardous Materials Indemnity
Agreement), including, without limitation, on the Owned Properties.
     WHEREAS, Environmental Compliance Services, Inc. (“ECS”) prepared a Phase I
Environmental Site Assessment report dated October 15, 2010 for each Owned
Property (collectively, the “Existing Reports”), as described in Exhibit B and
incorporated herein by reference, which identified various areas of
environmental contamination on or at each such Owned Property. ECS sent the
Administrative Agent an environmental review memorandum dated October 27, 2010
(the “Existing Memorandum”), a copy of which is attached hereto as Exhibit C and
incorporated herein by reference, which detailed the required additional
investigation and remediation activities to be completed with respect to each
such Owned Property to achieve appropriate regulatory closure;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Administrative Agent and the Lenders will not make Loans to
the Borrowers unless the Borrowers agree to guarantee financially the cost and
expense of completion of all Environmental Efforts (as defined below); and
     WHEREAS, as a material inducement to the Administrative Agent to make the
Loans, the Borrowers have agreed to enter into this Agreement.
     NOW THEREFORE, for and in consideration of the Administrative Agent’s and
the Lenders’ extension of the Loans and the representations, warranties and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
     1. Definitions.
          (a) Except as otherwise expressly defined herein or in the exhibits
attached hereto, all capitalized terms shall have the meanings ascribed to them
in the Credit Agreement.
          (b) “Environmental Contamination” shall hereinafter be defined as the
discharge, dispersal, release or escape of any solid, liquid, gaseous or thermal
irritant or contamination, including smoke, vapors, soot, fumes, acids, alkalis,
toxic chemicals, radon and waste materials into or upon land, or any structure
on land, the atmosphere or any watercourse or body of water, including
groundwater, in concentrations or amounts exceeding maximum levels allowed by
applicable Environmental Laws, or by governmental or court order or directive,
acting under the authority granted by Environmental Laws, provided such
conditions are not naturally present in the environment in the concentration or
amounts discovered.
          (c) “Environmental Efforts” shall hereinafter be defined as all
investigation and remediation activities to be completed in accordance with the
Existing Memorandum or to address additional Environmental Contamination
(“Additional Environmental Contamination”) subsequently discovered by the
Borrowers or the Administrative Agent during the performance of this remedial
work or identified in any environmental report and review memorandum
subsequently received by the Administrative Agent, including without any
limitation, any environmental report referenced in Paragraph 4 below.
     2. Environmental Investigation and Remediation. The Borrowers shall, at its
own cost and expense, and within a reasonable timeframe after the Effective
Date, undertake all Environmental Efforts in accordance with applicable
Environmental Laws and the Hazardous Materials Indemnity Agreement.
     3. Establishment and Operation of Environmental Reserve Account.
          (a) Reserve Funds. The Borrowers have caused the sum of $812,000 to be
delivered to the Administrative Agent, which amount, combined with funds that
are currently available to the Borrowers in existing escrow arrangements or
otherwise, is agreed by the Parties to be a reasonable estimate of the cost of
the Environmental Efforts recommended in the Existing Memorandum. The Borrowers
agree (i) that the amount may be increased at the Administrative Agent’s
reasonable discretion if Additional Environmental Contamination is identified
during the undertaking of the Environmental Efforts or otherwise and (ii) upon
notice from the Administrative Agent requesting such increased amount, the
Borrowers, jointly and severally, will deposit with the Administrative Agent, in
accordance with this Section 3(a), such increased amount. The funds held by the
Administrative Agent pursuant to this Section 3(a) are herein collectively
referred to as the “Reserve Funds.” The Administrative Agent

- 2 -



--------------------------------------------------------------------------------



 



shall hold the Reserve Funds in an interest-bearing account (the “Environmental
Reserve Account”) and shall provide disbursements in accordance with Paragraph
3(b) below. The Borrowers hereby pledge to the Administrative Agent for the
benefit of the Lenders, and grant to the Administrative Agent for the benefit of
the Lenders, a security interest in and to, the Environmental Reserve Account,
as security for the performance of the Borrowers’ obligations described in this
Agreement and the Obligations.
          (b) Environmental Reserve Account Disbursements. The Borrowers and the
Administrative Agent intend that the Reserve Funds shall not be used by the
Borrowers to pay contractors in the performance of the Environmental Efforts.
Rather, the Reserve Funds shall be held in the Environmental Reserve Account
until the Borrowers provide the Administrative Agent appropriate comprehensive
written documentation and/or reports evidencing the completion of required
Environmental Efforts, as well as any required documentation evidencing that one
or more Owned Properties (each, a “Remedied Property”) have achieved final
regulatory closure under applicable Environmental Laws. Only after receipt and
review of such documentation and reports, shall the Administrative Agent release
to the Borrowers the Reserve Funds, but only to the extent such funds are
attributable to a Remedied Property in the Administrative Agent’s reasonable
discretion. The appropriateness of such documentation and any decision to
release Reserve Funds pursuant to Paragraph 3(b) shall be determined at the
Administrative Agent’s reasonable discretion. The Borrowers agree that any
Reserve Funds required to be disbursed to the Borrowers hereunder shall be
disbursed to the Borrower Representative.
     4. Reporting. The Borrowers agree to furnish to the Administrative Agent a
report, in a form satisfactory to the Administrative Agent, detailing the status
of all Environmental Efforts required in the Existing Memorandum and then being
undertaken. Such report shall be furnished concurrently with the delivery of any
annual financial statements pursuant to Section 6.01(a) of the Credit Agreement,
commencing with fiscal year ended April 30, 2011.
     5. Miscellaneous Provisions.
          (a) No failure or delay on the part of a party to this Agreement in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power preclude any
other or further exercise thereof or the exercise of any other right or power
hereunder. No modification or waiver of any provision of this Agreement and no
consent to any departure by any party to this Agreement there from shall be
effective unless the same shall be in writing and signed by the party against
whom such modification, waiver, or consent is being sought to be enforced
against, and then such waiver, modification, or consent shall be effective only
in the specific instance and for the purpose for which given. No notice to or
demand on any party to this Agreement in any case shall, of itself, entitle such
party to any other or further notice or demand in similar or other
circumstances.
          (b) Any notice, request, direction or demand given or made under this
Agreement shall be in writing and (whether or not the other provisions of this
Agreement expressly so provide) and shall be deemed to have been duly given if
delivered to the Administrative Agent and the Borrowers in accordance with the
terms of the Credit Agreement.
          (c) If any term, covenant, or provision of this Agreement shall be
held to be invalid, illegal or unenforceable in any respect, this Agreement
shall be construed without such term, covenant, or provision.
          (d) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

- 3 -



--------------------------------------------------------------------------------



 



          (e) This Agreement sets forth the entire agreement and understanding
of the parties hereto with respect to the specific matters agreed to herein and
the parties hereto acknowledge that no oral or other agreements, understandings,
representations, or warranties exist with respect to this Agreement or with
respect to the obligations of the parties hereto under this Agreement, except
those specifically set forth in this Agreement.
          (f) This Agreement is, and shall be deemed to be, a contract entered
into under and pursuant to the laws of the State of New York and shall be in all
respects governed, construed, applied and enforced in accordance with the laws
of the State of New York. No defense given or allowed by the laws of any other
state or country shall be interposed in any action or proceeding hereon unless
such defense is also given or allowed by the laws of the State of New York.
          (g) The Parties hereto waive all rights to trial by jury as further
set forth in the Credit Agreement and further agree to submit to personal
jurisdiction in the State of New York in any action or proceeding arising out of
this Agreement and, in furtherance of such agreement, the Parties hereto agree
that, without limiting other methods of obtaining jurisdiction, personal
jurisdiction over any of the Parties hereto in any such action or proceeding may
be obtained within or without the jurisdiction of any court located in the State
of New York and that any process or notice of motion or other application to any
such court in connection with any such action or proceeding may be served upon
the parties hereto by registered or certified mail or by personal service at the
last known address of the parties hereto, whether such parties be within or
without the jurisdiction of any such court.
          (h) This Agreement may be executed in one or more counterparts by some
or all of the parties hereto, each of which counterparts shall be an original
and all of which together shall constitute a single agreement. This Agreement
shall be a “Loan Document” as defined in the Credit Agreement.
          (i) The Borrowers and the Administrative Agent hereby unconditionally
and irrevocably waive any and all rights to trial by jury in any action, suit or
proceeding arising out of or related to this Agreement, or any transaction
arising there from or related thereto.
[Signature Pages to Follow]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Agreement under
seal as of the day and year first above written.

            BORROWERS:

SMITH & WESSON HOLDING CORPORATION
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON CORP.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        UNIVERSAL SAFETY RESPONSE, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        FOX RIDGE OUTFITTERS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

*Signatures Continued on Next Page*
[Signature Page to Environmental Reserve Account Agreement]

 



--------------------------------------------------------------------------------



 



            BEAR LAKE HOLDINGS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        O.L. DEVELOPMENT, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON CENTER HOLDING COMPANY
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON DISTRIBUTING, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

*Signatures Continued on Next Page*
[Signature Page to Environmental Reserve Account Agreement]

 



--------------------------------------------------------------------------------



 



            Administrative Agent:

TD BANK, N.A.,
as Administrative Agent
      By:   /s/ Maria P. Goncalves       Name:   Maria P. Goncalves      
Title:   Regional Vice President  

[Signature Page to Environmental Reserve Account Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Owned Properties

1.   2100 Roosevelt Avenue, Springfield, Massachusetts, owned by Smith & Wesson
Corp.   2.   299 Page Boulevard, Springfield, Massachusetts, owned by Smith &
Wesson Corp.   3.   19 Aviation Drive, Houlton, Maine, owned by Smith & Wesson
Corp.   4.   400 North Main Street, Rochester, New Hampshire, owned by O.L.
Development, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Existing Reports

1.   Phase I Environmental Site Assessment (ESA) report dated October 15, 2010
prepared by Environmental Compliance Services, Inc. for Smith & Wesson Corp.,
relating to the real property located at 19 Aviation Drive, Houlton, Maine.   2.
  Phase I Environmental Site Assessment (ESA) report dated October 15, 2010
prepared by Environmental Compliance Services, Inc. for Smith & Wesson Corp.,
relating to the real property located at 2100 Roosevelt Avenue, Springfield,
Massachusetts.   3.   Phase I Environmental Site Assessment (ESA) report dated
October 15, 2010 prepared by Environmental Compliance Services, Inc. for Smith &
Wesson Corp., relating to the real property located at 299 Page Boulevard,
Springfield, Massachusetts.   4.   Phase I Environmental Site Assessment
(ESA) report dated October 15, 2010 prepared by Environmental Compliance
Services, Inc. for O.L. Development, Inc., relating to the real property located
at 400 North Main Street, Rochester, New Hampshire.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Existing Memorandum
[See attached]

 